Fishes,, J.,
delivered the opinion of the court.
*595This is an appeal from a decree of the Vice-Chancery Court, at Macon.
The material facts are substantially as follows: Pryor M. Grant, as sheriff of Lowndes county, having levied three executions upon what was known as the Eagle Hotel, in the town of Columbus, offered the same for sale on the 13th day of March, 1840, when Hand and Huddleston being the best bidders, at $3005, it was struck off to them. Failing to pay their bid, Grant, the sheriff, sued them, and recovered a judgment for the amount of the bid, and legal interest thereon. The object of the present bill is to perpetually enjoin this judgment, on the ground that the three executions under which Grant made the sale have been fully satisfied.
The position assumed by counsel, that the judgment having been recovered for the benefit of the execution creditors, cannot be enforced after the executions have been satisfied, may, with certain qualifications, be admitted. But the question, in this case, will be found upon investigation to be more one of fact than of law ; or, in other words, whether that which is urged as a satisfaction, can be so treated as to all of the executions. It is admitted that one of the executions has been fully satisfied; and that sundry payments, though not sufficient to satisfy it, have been made on another. The main controversy is as to the execution in favor of Bronson. It will be borne in mind that this is one of the executions under which the hotel was sold; that about the time of the sale it was levied upon a stock of goods in the possession of one Smith, who had purchased them from Brickell, one of the defendants in the execution, after the judgment lien had attached to the goods. That Smith, proving faithless to his trust, removed the goods after the levy; and the sheriff, failing to regain his possession, was about to levy upon the property of Huddleston, who was also a defendant in the execution, when he filed' his bill in the Superior Court of Chancery, setting forth the levy on the goods; that they were of sufficient value to have satisfied the executions, and praying for an injunction.
This bill coming on for hearing, in 1843, a decree was pronounced, declaring the judgment, by reason of the levy, satisfied as to Hud-dleston. It is now said that the fact of satisfaction being res adjudi-*596cata, must be treated as conclusive in this controversy. Huddleston was a defendant in this execution, and one of the purchasers of the hotel, which was sold as the property of Jones, a co-defendant; and to understand fully the decree, we must keep in view the two attitudes in which Huddleston stood, at the date of the decree, to theo judgment creditor, Bronson. As a defendant to the judgment, Huddleston is unquestionably discharged, and the fact of satisfaction must be treated as res adjudicata; but it must not be understood that because he is discharged as defendant, that he is also discharged as a purchaser of property which was sold for the very purpose of producing a satisfaction of the judgment; for the very fact of his being liable as a purchaser of the property of a co-defendant, might of itself be sufficient to discharge him, Huddle-ston, and the other defendants, from the judgment; yet it could not certainly be contended, that anything less than actual payment, in such case, could discharge the purchaser. The case may be stated in few words, thus: Huddleston, as a defendant, owes nothing on this judgment; but, as a purchaser of the property of Jones, which ■was sold to pay the judgment, he owes the amount of his bid and interest.
Jones could not insist on a satisfaction of the judgment, arising from the levy upon the goods in the possession of Smith, for the reason that the levy was made on the hotel, and it was actually sold as the property of Jones before the levy was made on the goods. He could not have the sale declared void or inoperative, on the ground that a subsequent levy on the property of another party was of sufficient value to satisfy the judgment. The question would be, whether the sale was authorized and proper at the time it was made. Brickell, the other defendant, could not insist on satisfaction, for the reason that he had sold the goods to Smith before the levy was made. Smith, however, the party injured, might take the ground against the levy, that the execution had been satisfied (if the fact were so) by means of the previous levy and sale of the hotel, and purchase by Hand and Huddleston.
But it is wholly immaterial whether the judgment be regarded as technically satisfied or not, and it may be admitted that it is in truth satisfied. But how is it satisfied ? The very judgment of Grant, now in controversy, operates as a satisfaction pro tanto as *597to all tlie defendants. The question is not whether Bronson’s judgment can be now enforced, but whether the money bid for the property sold on the 13th of March, 1840, and which ought then to have been paid, shall be applied as it would then have been applied to the executions under which the sale was made. The very fact of holding the purchasers to their bid, was an election by the creditor to look to that source for payment, and was of course pro tanto a satisfaction of the executions. The liability of the purchasers of the property to pay their bid, was received by the creditor in lieu of his remedy against the parties to the judgment; and thus viewing the case, we see no ground upon which the complainants are entitled to relief.
What has been said above will dispose of the point made as to the Statute of Limitations.
Decree, affirmed.